Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 1 of 13 Page ID #:1




 1   Peter E. Perkowski (SBN 199491)
     peter@perkowskilegal.com
 2   PERKOWSKI LEGAL, PC
     445 S. Figueroa Street
 3   Suite 3100
     Los Angeles, California 90071
 4   Telephone: (213) 426-2137
 5   Attorneys for Plaintiffs BACKGRID USA, INC.
     and BESTIMAGE
 6

 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10   BACKGRID USA, INC., a California           Case No: 2:19-cv-2525
     corporation, and BESTIMAGE, a foreign
11   business entity,
                                               COMPLAINT
12               Plaintiffs,
                                               Jury Trial Demanded
13   v.
14
     MICHELE MARIE PUBLIC
15   RELATIONS, LLC, a Delaware limited
     liability company; KIRAGRACE, LLC, a
16   Delaware limited liability company;
     SUNCHILD, LLC d/b/a PARADISED, a
17   New York limited liability company;
     PARKER SMITH, a California company;
18   RAGDOLL LOS ANGELES, LLC, a
     California limited liability company;
19   MIRANDA FRYE INC., a California
     corporation; K KANE, LLC, a Delaware
20   limited liability company; and DOES 1
     through 10, inclusive,
21
                 Defendants.
22

23
           Plaintiffs BackGrid USA, Inc. and BestImage for their Complaint against
24
     Defendants Michele Marie Public Relations, LLC, KiraGrace, LLC, Sunchild, LLC
25
     d/b/a Paradised, Parker Smith, Ragdoll Los Angeles, LLC, Miranda Frye Inc., and K
26
     Kane LLC allege as follows:
27

28
                                             1
                                         COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 2 of 13 Page ID #:2




 1          1.       This is an action for copyright infringement and breach of contract
 2   brought by plaintiffs, the holder of all copyrights to the photographs described below,
 3   against all defendants for uses of plaintiffs’ photographs without authorization or
 4   permission.
 5                                JURISDICTION AND VENUE
 6          2.       This is an action for injunctive relief, statutory damages, monetary
 7   damages, interest, and attorney fees under the copyright law of the United States.
 8          3.       This action arises under the Copyright Act of 1976, Title 17 U.S.C.
 9   § 101 et seq.
10          4.       This Court has jurisdiction over the subject matter of this action under
11   28 U.S.C. § 1331 (federal question) and § 1338 (copyright).
12          5.       This Court has personal jurisdiction over the defendants because, on
13   information and belief, each of them is doing business in the State of California and
14   in this judicial district, and/or because each of them cause injury to plaintiffs and their
15   intellectual property within this judicial district.
16          6.       Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1)
17   and (b)(2) and § 1400(a).
18                                            PARTIES
19          7.       Plaintiff BackGrid USA, Inc. is an entity organized and existing under
20   the law of California, with its principal place of business in Redondo Beach,
21   California, in this judicial district.
22          8.       Plaintiff BestImage is an entity organized and existing under the law of
23   the country of France, with its principal place of business in Paris, France.
24          9.       BackGrid and BestImage are global premier celebrity news and photo
25   agencies that provide the world’s top news outlets with real-time content from some
26   of the world’s top photographers.
27          10.      BackGrid and BestImage also maintain libraries of photographs on a
28   diverse range of subjects including celebrities in the music, sports, entertainment, and
                                                  2
                                              COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 3 of 13 Page ID #:3




 1   fashion industries. BackGrid licenses its photographs to leading magazines,
 2   newspapers, and editorial clients throughout the world, including in the United States.
 3   BestImage also licenses photographs to leading magazines, newspapers, and editorial
 4   client through an arrangement with its exclusive agent BackGrid.
 5           11.   Defendant Michele Marie Public Relations, LLC is a limited liability
 6   company organized and existing under the laws of the State of Delaware with a
 7   principal place of business in Los Angeles, in this judicial district. According to its
 8   website, Michele Marie PR is a full-service public relations agency specializing in
 9   editorial, celebrity, and event-driven press in the fashion, beauty, and lifestyle
10   industries.
11           12.   Defendant Ragdoll Los Angeles LLC is a limited liability company
12   organized and existing under the laws of the State of California with its principal
13   place of business in Los Angeles, in this judicial district. Ragdoll LA is a fashion
14   brand and retail company known for its casual knitwear collection of tees, tanks,
15   sweatshirts, long johns, track pants, and hoodies.
16           13.   Defendant KiraGrace, LLC is limited liability company organized and
17   existing under the laws of the State of Delaware with its principal place of business in
18   San Diego, California. KiraGrace is a designer activewear brand offering
19   sophisticated athletic wear with a commitment to empowering women and giving
20   back.
21           14.   Defendant Sunchild, LLC d/b/a Paradised is a limited liability company
22   organized and existing under the laws of the State of New York with its principal
23   place of business in Brooklyn, New York. Paradised is a designer clothing brand with
24   a cool, downtown urban meets beach aesthetic.
25           15.   Defendant Parker Smith is a company organized and existing under the
26   laws of the State of California with its principal place of business in Vernon,
27   California. Parker Smith is a designer clothing brand for women’s jeans.
28
                                                3
                                            COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 4 of 13 Page ID #:4




 1         16.    Defendant Miranda Frye Inc. is a corporation organized and existing
 2   under the laws of the State of California with its principal place of business in
 3   Mission Viejo, California. Miranda Frye is a jewelry designer with pieces available
 4   online and at many fine boutiques across the country. Its website touts its popularity
 5   among celebrities: “Most recently, [its] pieces have been seen on Bella Hadid, Rita
 6   Ora, Whitney Port, Lucy Hale, Jennifer Love Hewitt, Kendall Jenner, Molly Sims,
 7   Emma Roberts, Olivia Holt, and Olivia Wilde, Hilary Duff, Shay Mitchell, and
 8   Carrie Underwood.”
 9         17.    Defendant K Kane LLC is a limited liability company organized and
10   existing under the laws of the State of New York with its principal place of business
11   in New York, New York. K Kane is a jewelry designer with “a high touch customer
12   experience.” Its website touts its popularity among celebrities: “Celebrity fans of K
13   Kane include Taylor Swift, Mila Kunis, Christina Aguilera, Hailee Steinfeld, Emma
14   Roberts, Brooke Shields, January Jones, Lucy Hale, Selma Blair, Leona Lewis and
15   Molly Sims.”
16         18.    Defendants Ragdoll LA, KiraGrace, Paradised, Parker Smith, Miranda
17   Frye, and K Kane are collectively referred to as the Brand Defendants.
18         19.    On information and belief, Michele Marie PR provides public-relations
19   services to each of the Brand Defendants.
20         20.    On information and belief, each of the Brand Defendants pays defendant
21   Michele Marie PR to promote its brand and products, including through the use of
22   press releases and social media posts that call attention to the use of each of its
23   products by celebrities.
24         21.    Plaintiffs are informed and believe and on that basis allege that at all
25   relevant times each of the defendants was the agent, affiliate, officer, director,
26   manager, principal, alter ego, and/or employee of the remaining defendants and was
27   at all times acting within the scope of such relationship, or actively participated in or
28   subsequently ratified and adopted each of the acts alleged, with full knowledge of all
                                                4
                                            COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 5 of 13 Page ID #:5




 1   the facts and circumstances, including but not limited to, full knowledge of each and
 2   every violation of plaintiff’s rights and damages to plaintiff proximately caused by
 3   such violation.
 4                                BACKGROUND FACTS
 5      A. The Infringed Images
 6         22.    Plaintiffs are the owners and copyright holders of photographic images
 7   (the “Photographs”) as follows:
 8         23.    Alicia Vikander Images. The Alicia Vikander Images are a series of
 9   photographs depicting Swedish actress Alicia Vikander traveling through Charles de
10   Gaulle airport outside of Paris wearing Ragdoll LA clothing. The Alicia Vikander
11   Images were registered to BestImage with the U.S. Copyright Office as Registration
12   No. VA 2-084-311 (eff. Dec. 13, 2017), in compliance with the Copyright Act. The
13   Alicia Vikander Images were created by author Nikola kis Derdei and licensed for
14   limited use to the pop-culture multi-media entertainment group Just Jared, which
15   published some of them to its website JustJared.com on October 14, 2017.
16         24.    Elle Fanning Images. The Elle Fanning Images are a series of
17   photographs depicting Elle Fanning as she leaves a gym. The Elle Fanning Images
18   were registered to BackGrid with the U.S. Copyright Office as Registration No.
19   VA 2-104-294 (eff. May 23, 2018), in compliance with the Copyright Act.
20         25.    Cindy Crawford Images. The Cindy Crawford Images are a series of
21   photographs depicting Cindy Crawford wearing sunglasses after eating at Soho
22   House in Los Angeles. The Cindy Crawford Images were registered to BackGrid
23   with the U.S. Copyright Office as Registration No. VA 2-137-621 (eff. Feb. 5, 2019),
24   in compliance with the Copyright Act.
25         26.    Alessandra Ambrosio Images. The Alessandra Ambrosio Images are a
26   series of photographs depicting Alessandra Ambrosio wearing red and black stripes
27   on her way to a photoshoot in Los Angeles. The Alessandra Ambrosio Images were
28
                                               5
                                           COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 6 of 13 Page ID #:6




 1   registered to BackGrid with the U.S. Copyright Office as Registration No.
 2   VA 2-137-622 (eff. Feb. 6, 2019), in compliance with the Copyright Act.
 3         27.   Olivia Culpo Images. The Olivia Culpo Images are a series of
 4   photographs depicting Olivia Culpo wearing a shear black top outside of The Ivy in
 5   Los Angeles. The Olivia Culpo Images were registered to BackGrid with the U.S.
 6   Copyright Office as Registration No. VA 2-140-026 (eff. Feb. 22, 2019), in
 7   compliance with the Copyright Act.
 8         28.   Jenna Dewan Images. The Jenna Dewan Images are a series of
 9   photographs depicting Jenna Dewan running errands and visiting a bagel shop in Los
10   Angeles. The Jenna Dewan Images were registered to BackGrid with the U.S.
11   Copyright Office as Registration No. VA 2-142-356 (eff. March 6, 2019), in
12   compliance with the Copyright Act.
13         29.   Emma Roberts Images 1. The Emma Roberts Images 1 are a series of
14   photographs depicting Emma Roberts wearing a fanny pack while out grabbing
15   coffee. The Emma Roberts Images 1 were registered to BackGrid with the U.S.
16   Copyright Office as Registration No. VA 2-093-300 (eff. Feb. 26, 2018), in
17   compliance with the Copyright Act.
18         30.   Emma Roberts Images 2. The Emma Roberts Images 2 are a series of
19   photographs depicting Emma Roberts wearing a jean skirt while out grabbing an
20   early dinner at Messhall in Los Angeles. The Emma Roberts Images 2 were
21   registered to BackGrid with the U.S. Copyright Office as Registration No.
22   VA 2-135-724 (eff. Jan. 20, 2019), in compliance with the Copyright Act.
23         31.   Halle Berry Images. The Halle Berry Images are a series of photographs
24   depicting Halle Berry visiting the Los Angeles Theatre Centre with a friend. The
25   Halle Berry Images were registered to BackGrid with the U.S. Copyright Office as
26   Registration No. VA 2-125-124 (eff. Oct. 12, 2018), in compliance with the
27   Copyright Act.
28
                                              6
                                          COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 7 of 13 Page ID #:7




 1         32.    Lucy Hale Images. The Lucy Hale Images are a series of photographs
 2   depicting Lucy Hale attending a Muay Thai class. The Lucy Hale Images were
 3   registered to BackGrid with the U.S. Copyright Office as Registration No.
 4   VA 2-125-119 (eff. Oct. 12, 2018), in compliance with the Copyright Act.
 5         33.    Miley Cyrus Images. The Miley Cyrus Images are a series of
 6   photographs depicting Miley Cyrus and her dog on a hike. The Miley Cyrus Images
 7   were registered to BackGrid with the U.S. Copyright Office as Registration No.
 8   VA 2-093-299 (eff. Feb. 26, 2018), in compliance with the Copyright Act.
 9         34.    Sofia Richie Images. The Sofia Richie Images are a series of
10   photographs depicting Sofia Richie doing some shopping. The Sofia Richie Images
11   were registered to BackGrid with the U.S. Copyright Office as Registration No.
12   VA 2-050-061 (eff. Dec. 20, 2016), in compliance with the Copyright Act.
13         35.    Vanessa Hudgens Images. The Vanessa Hudgens Images are a series of
14   photographs depicting Vanessa Hudgens stopping for an iced coffee on Labor Day.
15   The Vanessa Hudgens Images were registered to BackGrid with the U.S. Copyright
16   Office as Registration No. VA 2-079-861 (eff. Nov. 30, 2017), in compliance with
17   the Copyright Act.
18      B. Defendant’s Unauthorized Uses
19         36.    Neither BackGrid nor BestImage licensed the Photographs to
20   Defendants. Nevertheless, Defendants used the Photographs without authorization or
21   permission from Plaintiffs to do so.
22         37.    Specifically, on October 18, 2017, Michele Marie PR copied the Alicia
23   Vikander Images and distributed them by email, via press release, to an unknown
24   number of recipients.
25         38.    Michele Marie PR used a photograph from the Sofia Richie Images by
26   copying and displaying it on Instagram on September 20, 2016.
27

28
                                                7
                                            COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 8 of 13 Page ID #:8




 1         39.   Michele Marie PR used a photograph from the Vanessa Hudgens Images
 2   by copying and displaying it on Instagram on September 5, 2017. Parker Smith also
 3   posted the photograph from the Vanessa Hudgens Images on Instagram.
 4         40.   Michele Marie PR used a photograph from the Miley Cyrus Images by
 5   copying and displaying it on Instagram on December 29, 2017. Paradised also posted
 6   the photograph from the Miley Cyrus Images on Instagram.
 7         41.   Michele Marie PR used a photograph from the Emma Roberts Images 1
 8   by copying and displaying it on Instagram on February 21, 2018.
 9         42.   Michele Marie PR used a photograph from the Elle Fanning Images
10   Images by copying and displaying it on Instagram and Twitter on February 26, 2018.
11   KiraGrace also posted the photograph from the Elle Fanning Images on Instagram.
12         43.   Michele Marie PR used a photograph from the Halle Berry Images by
13   copying and displaying it on Instagram and Twitter on July 16, 2018.
14         44.   Michele Marie PR used a photograph from the Lucy Hale Images by
15   copying and displaying it on Instagram on July 19, 2018.
16         45.   Michele Marie PR used a photograph from the Emma Roberts Images 2
17   by copying and displaying it on Instagram on October 24, 2018 and again on
18   October 26, 2018. Miranda Frye used a different photograph from the Emma Roberts
19   Images 2 by copying and displaying it on Instagram on October 24, 2018. K Kane
20   used the same photograph used by Miranda Frye from the Emma Roberts Images 2
21   by copying and displaying it on Instagram on October 24, 2018.
22         46.   Michele Marie PR used a photograph from the Cindy Crawford Images
23   by copying and displaying it on Instagram on November 9, 2018.
24         47.   Michele Marie PR used a photograph from the Alessandra Ambrosio
25   Images by copying and displaying it on Instagram on November 21, 2018.
26         48.   Michele Marie PR used a photograph from the Olivia Culpo Images by
27   copying and displaying it on Instagram on November 27, 2018.
28
                                              8
                                          COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 9 of 13 Page ID #:9




 1         49.    Michele Marie PR used a photograph from the Jenna Dewan Images by
 2   copying and displaying it on Instagram on December 19, 2018.
 3         50.    The Photographs are highly creative, distinctive, and valuable. Because
 4   of the subjects’ celebrity status in France, Europe, the United States, and beyond, and
 5   the Photographs’ quality and visual appeal, plaintiffs stood to gain revenue from the
 6   licensing of the Photographs.
 7         51.    Defendants’ unauthorized use harms the existing and future market for
 8   the original Photographs. In addition, defendants’ unauthorized use is expressly
 9   commercial in nature.
10      C. Facts Supporting a Finding of Willful Infringement
11         52.    On information and belief, at the time that defendants copied, displayed,
12   and distributed the Photographs, they knew or should have known that they did not
13   have authorization or permission to do so and, consequently, that their actions would
14   violate the copyright laws.
15         53.    For example, access logs that BackGrid maintains shows that at
16   approximately 7:57 a.m. on October 18, an agent or employee of Michele Marie PR
17   logged in to the BackGrid portal and viewed the image set containing the Alicia
18   Vikander Images. (See Figure 1.) Later that same day, Michele Marie PR emailed the
19   press release containing the Alicia Vikander Image.
20

21
     Figure 1
22

23         54.    Michele Marie PR has had access to BackGrid’s content portal since
24   December 9, 2015.
25         55.    By viewing the images in BackGrid’s database, Michele Marie PR knew
26   or should have known that the images there were subject to copyright. Copyright
27   management information was displayed on each image in the database, and the
28   images in the database are expressly made available for licensing. Consequently,
                                               9
                                           COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 10 of 13 Page ID #:10




  1   Michele Marie PR knew or should have known that authorization was required before
  2   such images could be copied or distributed.
  3         56.    Nevertheless, on information and belief, after accessing the BackGrid
  4   portal and seeing at least some of the Photographs, Michele Marie PR searched the
  5   Internet for those Photographs so that it could copy them into its press release
  6   promoting other brands, including the Brand Defendants.
  7         57.    On information and belief, Michele Marie PR found images of Alicia
  8   Vikander wearing Ragdoll LA clothing posted on the JustJared.com website, copied
  9   them, and placed them in its press release for distribution.
 10         58.    The images that Michele Marie PR found on the JustJared.com website
 11   were posted there with credit to BackGrid.
 12         59.    On information and belief, Michele Marie PR viewed at least nine of the
 13   Photographs (the Jenna Dewan Images, Alessandra Ambrosio Images, Cindy
 14   Crawford Images, Lucy Hale Images, Halle Berry Images, Emma Roberts Images 1
 15   and 2, Sofia Richie Images, and Vanessa Hudgens Images) on BackGrid’s database
 16   before copying the Photographs from other websites and displaying them on
 17   Instagram and Twitter and distributing them via press releases.
 18         60.    Additionally, on more than one occasion agents of Michele Marie PR
 19   inquired about the cost of licensing images from BackGrid but did not pay for such
 20   licenses. Accordingly, Michele Marie PR knew or should have known that those
 21   images were not available for copying or distribution without a license.
 22         61.    Finally, plaintiffs put defendants on notice of its infringing conduct, but
 23   the infringement continued. Plaintiffs’ agent for copyright enforcement sent a letter to
 24   Michele Marie PR and Ragdoll LA on December 13, 2017, notifying defendants that
 25   each was not authorized to use the Alicia Vikander Images. After defendants
 26   acknowledged receipt but refused to settle the claim, Michele Marie PR proceeded to
 27   use the Miley Cyrus Images, Emma Roberts Images 1 and 2, Elle Fanning Images,
 28
                                                10
                                             COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 11 of 13 Page ID #:11




  1   Halle Berry Images, Lucy Hale Images, Cindy Crawford Images, Alessandra
  2   Ambrosio Images, Olivia Culpo Images, and Jenna Dewan Images.
  3

  4

  5

  6                                        CLAIM ONE
  7                  (For Copyright Infringement – Against All Defendants)
  8         62.     Plaintiffs reallege and incorporate by reference the allegations contained
  9   in the preceding paragraphs of this Complaint as if fully set forth here.
 10         63.     The foregoing acts of defendants constitute infringements of plaintiffs’
 11   copyrights in the Photographs in violation of 17 U.S.C. §§ 501 et seq.
 12         64.     Plaintiffs suffered damages as a result of defendants’ unauthorized use
 13   of the Photographs.
 14         65.     Defendants’ acts, as alleged above, were made with the knowledge that
 15   such acts would constitute copyright infringement. Defendants’ acts therefore were
 16   willful, intentional, and malicious, further subjecting defendants to liability for
 17   statutory damages under Section 504(c)(2) of the Copyright Act in the sum of up to
 18   $150,000 per work infringed. Within the time permitted by law, plaintiffs will make
 19   their election between actual damages and statutory damages.
 20                                        CLAIM TWO
 21               (For Vicarious and/or Contributory Copyright Infringement –
 22                               Against the Brand Defendants)
 23         66.     Plaintiffs reallege and incorporate by reference the allegations contained
 24   in the preceding paragraphs of this Complaint as if fully set forth here.
 25         67.     Plaintiffs are informed and believe and on that basis allege that the
 26   Brand Defendants knowingly induced, participated in, aided and abetted in, and/or
 27   profited from Michele Marie PR’s unauthorized reproduction and/or subsequent
 28   distribution of the Photographs.
                                                11
                                             COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 12 of 13 Page ID #:12




  1         68.    Plaintiffs are informed and believe and on that basis allege that the
  2   Brand Defendants, and each of them, are vicariously liable for the infringement
  3   alleged above because they had the right and ability to supervise the infringing
  4   conduct of Michele Marie PR and because they had a direct financial interest in the
  5   infringing conduct of Michele Marie PR.
  6         69.    By reason of each of the Brand Defendants’ acts of contributory and
  7   vicarious infringement as alleged above, plaintiffs have suffered and will continue to
  8   suffer substantial damages to their business in an amount to be established at trial, as
  9   well as additional general and special damages in an amount to be established at trial.
 10         70.    Defendants’ acts, as alleged above, were made with the knowledge that
 11   such acts would constitute copyright infringement. Defendants’ acts therefore were
 12   willful, intentional, and malicious, further subjecting defendants to liability for
 13   statutory damages under Section 504(c)(2) of the Copyright Act in the sum of up to
 14   $150,000 per work infringed. Within the time permitted by law, plaintiffs will make
 15   their election between actual damages and statutory damages.
 16                                  PRAYER FOR RELIEF
 17   WHEREFORE, plaintiffs requests the following:
 18         A.     For a preliminary and permanent injunction against defendants and
 19   anyone working in concert with them from further copying, displaying, distributing,
 20   selling, or offering to sell plaintiffs’ Photographs described in the Complaint;
 21         B.     For an order requiring defendants to account to plaintiffs for their profits
 22   and any damages sustained by plaintiffs arising from the acts of infringement;
 23         C.     As permitted under 17 U.S.C. § 503, for impoundment of all copies of
 24   the Photographs used in violation of plaintiffs’ copyrights—including digital copies
 25   or any other means by which they could be used again by defendants without
 26   plaintiffs’ authorization—as well as all related records and documents.
 27

 28
                                                12
                                             COMPLAINT
Case 2:19-cv-02525-CBM-JPR Document 1 Filed 04/03/19 Page 13 of 13 Page ID #:13




  1         D.     For actual damages and all profits derived from the unauthorized use of
  2   plaintiffs’ Photographs or, where applicable and at plaintiffs’ election, statutory
  3   damages.
  4         E.     For an award of pre-judgment interest as allowed by law;
  5         F.     For reasonable attorney fees;
  6         G.     For court costs, expert witness fees, and all other amounts authorized
  7   under law.
  8         H.     For such other and further relief as the Court deems just and proper.
  9

 10                                 JURY TRIAL DEMAND
 11         Plaintiffs demands a trial by jury of all issues permitted by law.
 12

 13    Dated: March 25, 2019          Respectfully submitted,
 14                                    PERKOWSKI LEGAL, PC
 15

 16                                    By:    /s/ Peter Perkowski
                                             Peter E. Perkowski
 17
                                             Attorneys for Plaintiffs BACKGRID USA, INC.
 18                                          and BESTIMAGE
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                13
                                             COMPLAINT
